Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 1 – 18 have been examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	The claims are replete with instances of the recitation  of “the engaging hook.” These recitations lack antecedent basis. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 4, 13 – 14, and 16 – 18 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Jacquet et al. (2013/0087993). In regard to claim 1, Jacquet discloses a seat height adjustment mechanism for adjusting a height of a seat on a stroller frame (Fig. 1A, items 105 and 110) comprising a locking bar disposed in the stroller frame (Fig. 1A, item 130) and having locking holes (Fig. 3A, item 305 & paragraph 30), each of 5the locking holes having a stop portion protruding therein (Fig. 3A, end portion of item 305, & paragraph 30), and a locking element mounted on the seat and having an engaging end (Figs. 2 and 3A, item 300), the engaging end being separably engaged in any one of the locking holes (paragraph 30), wherein an engaging hook presses against the stop portion (Fig. 3A, end portion of item 300).
In regard to claim 2, Jacquet discloses wherein the engaging end has 10a first position and a second position in a height adjustment direction of the seat, the engaging end automatically moves to the first position to cause the engaging hook to press against the stop portion when the engaging end is engaged in the locking hole, and the engaging hook separates from the stop portion when the engaging end is moved to the second position, causing the engaging end to move 15and separate from the locking hole (Figs. 3A – 3B & paragraphs 30 – 31).
In regard to claim 3, Jacquet discloses wherein a direction of switching from the first position to the second position is the direction of moving the seat from a low level to a high level (Figs. 4A – 4B).
In regard to claim 4, Jacquet discloses wherein an engaging slot (Fig. 3A, middle portion of item 305) is formed between the stop portion and an inner wall  (Fig. 3A, entry end, slanted portion of item 305) of the locking hole, and the engaging hook is separably engaged in the engaging slot (Figs. 3A – 3B).
In regard to claim 13, Jacquet discloses a stroller frame and a seat adjustably mounted on the stroller frame (Fig. 1A, items 110 and 105).
In regard to claim 14, Jacquet discloses wherein, after the locking element has been engaged in the locking hole, the locking element spontaneously presses against the stop portion (Fig. 3A).
In regard to claim 16, Jacquet discloses wherein when the seat moves toward a top of the stroller frame, the engaging hook is driven and separated from the stop portion and the locking element is also driven and separated from the locking hole (Figs. 3A – 3B).
In regard to claim 17, Jacquet discloses wherein the stroller frame comprises a rail which the locking bar is disposed in, and the seat height adjustment mechanism further comprises a connection unit slidingly connected to the rail and connected to the seat, and the locking element is pivotally connected to the connection unit, wherein 22when applying a force, the seat slides to thereby drive the connection unit sliding along the rail and cause the locking element to be separably engaged in any one of the locking holes (Figs. 2 – 4B, item 155).
In regard to claim 18, Jacquet discloses a sliding element slidingly 5connected to the rail and connected to the connection unit and the seat (Fig. 2, item 201).

Allowable Subject Matter
Claims 5 – 12 and 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: Jacquet et al. (2013/0087993) discloses a seat height mechanism similar to the instant invention; however Jacquet, either alone or in combination, neither discloses nor suggests a seat height mechanism comprising (in regard to claims 5 and 15) wherein an engaging end 5further has a driving slope, and the driving slope drives an engaging end to separate from a locking hole when under a force, (in regard to claim 6) a releasing element pivotally connected to a seat, pressed against a locking element, and driving the locking element to move and separate from a locking 10hole upon a separation of an engaging hook and a stop portion, and a resilient element mounted on the seat and pressed against the locking element, and (in regard to claim 12) wherein the engaging end has an engaging hook protruding in a direction, and the direction is crossed with 21another direction in which the engaging end moves when the engaging end is separating from the locking hole. These limitations, in combination with each and every other independent claim limitation, are not shown in the currently cited prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Chen et al. (7,753,448) disclose a seat position adjusting device;
Saville et al. (7,789,402) disclose a stroller with a seat height adjustment;
Gibson (10,449,987) discloses a tandem stroller with a sliding carriage;
Yin et al. (2013/0277949) disclose a seat adjustment mechanism for a stroller.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN DANIEL WALTERS whose telephone number is (571)272-8269. The examiner can normally be reached M-F, 8 am - 5 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303.297.4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN D WALTERS/Primary Examiner, Art Unit 3618